Appeal by the defendant, as limited by his motion, from a resentence of the Supreme Court, Queens County (Browne, J.), imposed October 3, 1986, the resentence being an indeterminate term of 15 years’ to life imprisonment, after his conviction of burglary in the second degree, upon a jury verdict.
Ordered that the resentence is reversed, as a matter of discretion in the interest of justice, and the matter is remitted to the Supreme Court, Queens County, for further resentencing in accordance herewith.
As conceded by the People, the defendant is entitled to be resentenced because the sentencing court failed to secure an updated presentence report before resentencing the defendant (see, People v Hayes, 101 AD2d 893; see also, People v Sanchez, 143 AD2d 377). Mollen, P. J., Lawrence, Rubin and Kooper, JJ., concur.